Case 2:17-cr-20625-MFL-MKM ECF No. 58, PageID.420 Filed 09/09/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




United States of America,

                                   Plaintiff,

v.                                                     Case No. 2:17−cr−20625−MFL−MKM
                                                       Hon. Matthew F. Leitman
Timothy Dixon,
                                   Defendant(s),




                           NOTICE OF TELEPHONIC CONFERENCE

   PLEASE TAKE NOTICE that a telephonic conference has been scheduled before District
Judge Matthew F. Leitman as follows:

    Plaintiff(s) attorneys are hereby notified to participate as well as the defense attorney(s)
for: Timothy Dixon

       • STATUS CONFERENCE: September 21, 2020 at 01:30 PM

     The conference shall be initiated by using the call−in information provided below.

     If possible, please refrain from the use of cell phones. If a party wishes to be called at a
number other than the one listed on the docket, please give that information to the party
initiating the call.

    ADDITIONAL INFORMATION: Please use the following call−in information to join the
call: Call−In #: 215.446.3649; Access Code: 8390969



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                                By: s/H Monda
                                                    Case Manager

Dated: September 9, 2020
